Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments
3.	Applicant's arguments with respect to claims have been considered and previous rejection has been withdrawn. 
4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 




Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 6, 7, 9, 10, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (Pub No. 2003/0136966) and further in view of Nozawa (Pat No. 7443380). 
Regarding claim 1, Inoue discloses a display device (Fig. 1) comprising: an EL Electroluminescence panel comprising a light-emitting element over a flexible substrate (Fig. 1: EL layer-34 on a flexible substrate-10) & (Para. 12: Electroluminescence layer with a light emitting material & Para. 4: The light from the organic EL layer 7 & Para. 42: Light emission device on a flexible substrate); a transistor formed over the flexible substrate (Fig. 1: Transistor-110 T1 on the flexible substrate-10 & Para. 42); first insulating film over the transistor (Fig. 1: Protective thin film-Insulating film-17over the transistor); and an electrode of the light-emitting element over the first insulating film and electrically connected to the transistor (Fig. 1: electrode layer-31 over the insulating film-17 and electrically connected to the transistor) & (Para. 91).
	Inoue does not explicitly discloses a touch sensor overlapping with the EL panel; wherein the EL panel comprises a bent side surface.  
Touch EL panel having touch sensor with the panel. & Col. 2 Line 35-40: The detection portion 104 is disposed in regions 201 with the display portion & Col. 3 Line 10-20: The detection portion 104 is constituted of a touch sensor); wherein the EL panel comprises a bent side surface (Fig. 5A: EL display is a bent display. The right and left side is bent/ Curve).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the bent display of Nozawa’s disclosure with the flexible display device as taught by Inoue. Doing so would have resulted in fabricated thin film integrated circuit capable of achieving high flexibility with touch curve display.
Regarding claim 3 & 9 & 12, Inoue discloses the transistor comprises a channel formation region which comprises an oxide semiconductor material (Para. 109: Silicon oxide & Para. 45: Thin film transistor formed on a substrate).
Regarding claim 4 & 10 & 13, Inoue discloses the transistor comprises a channel formation region which comprises polycrystalline silicon (Para. 98: Multi-crystalline structure in the semiconductor thin film).
Regarding claim 6, Inoue discloses a display device (Fig. 1) comprising: an EL Electroluminescence panel comprising a light-emitting element over a flexible substrate (Fig. 1: EL layer-34 on a flexible substrate-10) & (Para. 12: Electroluminescence layer with a light emitting material & Para. 4: The light from the organic EL layer 7 & Para. 42: Light emission device on a flexible substrate); a transistor formed over the flexible substrate (Fig. 1: Transistor-110 T1 on the flexible substrate-10 & Para. 42); first insulating film over the transistor (Fig. 1: Protective thin film-Insulating film-17over the transistor); and an electrode (Fig. 1: electrode layer-31 over the insulating film-17) & (Para. 91).
	Inoue does not explicitly discloses a touch sensor overlapping with the EL panel; wherein a display region of the display device comprises an edge portion of the EL panel.  
In a similar field of endeavor, Nozawa discloses a touch sensor overlapping with the EL panel (Col. 1 Line 15-20: Touch EL panel having touch sensor with the panel. & Col. 2 Line 35-40: The detection portion 104 is disposed in regions 201 with the display portion & Col. 3 Line 10-20: The detection portion 104 is constituted of a touch sensor); wherein a display region of the display device comprises an edge portion of the EL panel (Fig. 5A: EL display is a bent display with edge portion. The right and left side is bent/ Curve).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the bent display of Nozawa’s disclosure with the flexible display device as taught by Inoue. Doing so would have resulted in fabricated thin film integrated circuit capable of achieving high flexibility with touch curve display.
Regarding claim 7, Inoue discloses a display device (Fig. 1) comprising: an EL Electroluminescence panel comprising a light-emitting element over a flexible substrate (Fig. 1: EL layer-34 on a flexible substrate-10) & (Para. 12: Electroluminescence layer with a light emitting material & Para. 4: The light from the organic EL layer 7 & Para. 42: Light emission device on a flexible substrate); a transistor formed over the flexible substrate (Fig. 1: Transistor-110 T1 on the flexible substrate-10 & Para. 42); first insulating film over the transistor (Fig. 1: Protective thin film-Insulating film-17over the transistor); and an electrode of the light-emitting element over the first insulating film  (Fig. 1: electrode layer-31 over the insulating film-17) & (Para. 91).

In a similar field of endeavor, Nozawa discloses a touch sensor overlapping with the EL panel (Col. 1 Line 15-20: Touch EL panel having touch sensor with the panel. & Col. 2 Line 35-40: The detection portion 104 is disposed in regions 201 with the display portion & Col. 3 Line 10-20: The detection portion 104 is constituted of a touch sensor); wherein the EL panel is configured to display images in a first direction and in a second direction different from the first direction (Para. 36: Based on the move of the display image change from first direction to 2nd direction).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the bent display of Nozawa’s disclosure with the flexible display device as taught by Inoue. Doing so would have resulted in fabricated thin film integrated circuit capable of achieving high flexibility with touch curve display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648